Concurring Opinion by
Hoffman, J.:
I concur in the Court’s decision to affirm the lower court’s order.
One word of clarification is necessary. In its opinion, the lower court stated that “[f]rom [appellant’s] gross earnings, there is deducted $1041.37 per year under a pension plan which has a cash surrender value. The Court considers this deduction part of his income in view of Di Santi v. Di Santi, 221 Superior Court 435.” I believe that the court’s reliance on Commonwealth ex rel. Di Santi v. Di Santi, 221 Pa. Superior Ct. 435, 293 A. 2d 115 (1972), was unfounded. In Di Santi, we stated that a profit sharing plan was to be evaluated by the following criteria:
“(1) whether participation in the plan is relatively voluntary or involuntary;
“(2) whether, and to what extent contributions are modest under the circumstances; and
“(3) whether defendant already possesses substantial assets in addition to the developing value of his interest in the pension fund.” 221 Pa. Superior Ct. at 437, 293 A. 2d at 116.
Appellee-wife does not contest that appellant’s contribution to his pension plan was mandatory. Twenty *534dollars a week is clearly a modest contribution. Finally, appellant is in debt and has few assets “in addition to the developing value of his interest in the pension fund.” Under all the circumstances, however, I believe that the order of support was reasonable.
Cercone and Spaeth, JJ., join in this concurring opinion.